Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of [●] (the
“Effective Date”), among Sun BioPharma, Inc., a Delaware corporation (the
“Company”), and those purchasers listed on the attached Schedule I as such
schedule may be amended from time to time (each, including its successors and
assigns, an “Investor” and collectively the “Investors”).

 

WHEREAS, pursuant to an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to sell to the
Investors, and the Investors, severally and not jointly, desire to purchase from
the Company an aggregate of (a) 500,000 shares (the “Shares”) of the Company’s
common stock, par value $0.001 per share (“Common Stock”), and (b) warrants to
purchase up to 500,000 (100% warrant coverage) shares of Common Stock (the
“Warrants” and collectively with the Common Stock the “Securities”) in the
amounts set forth opposite such Investor’s name on Schedule I, in each case on
the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 

ARTICLE I
PURCHASE COMMITMENT FOR SHARES; ISSUANCE OF WARRANTS

 

1.1     Purchase Commitment. The Company agrees to issue and sell to each
Investor, and each Investor agrees, severally and not jointly, to purchase from
the Company, the number of Shares and Warrants, as set forth opposite such
Investor’s name on Schedule I for the aggregate purchase price set forth
opposite such Investor’s name on Schedule I (the “Purchase Price”).

 

ARTICLE II
DELIVERIES

 

2.1     Investors’ Deliveries. Each Investor has delivered or caused to be
delivered to the Company the Purchase Price for the Securities to be purchased
by such Investor as set forth opposite such Investor’s name on Schedule I by
wire transfer of immediately available funds to the Company’s bank account
pursuant to the wire instructions attached at Exhibit B, or such other means as
Investor and Company agree.

 

2.2     Company’s Deliveries. Promptly on or after the Effective Date, the
Company will deliver or cause the delivery to each of the Investors evidence of
the issuance of the Securities being issued and sold to such Investor, which may
take the form of a physical certificate or an electronic equivalent thereof, and
a duly executed Warrant, in substantially the form attached hereto as Exhibit A,
to purchase the number of shares of Common Stock set forth beside such
Investor’s name on Schedule I. Such Warrants, together with this Agreement, are
collectively referred to herein as the “Transaction Documents.”

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY

 

The Company hereby represents and warrants to each Investor that, as of the
Effective Date, except as set forth in the Company SEC Documents (as defined in
Section 3.5) the following representations are true and complete (except as
otherwise indicated):

 

 

--------------------------------------------------------------------------------

 

 

3.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. The Company is not in violation of its Restated Certificate of
Incorporation or the Company’s Amended and Restated Bylaws (the “Charter
Documents”). The Company, including each of its subsidiaries, has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its or its subsidiaries’ business, financial
condition, properties, operations or assets or its ability to perform its
obligations under this Agreement (a “Material Adverse Effect”).

 

3.2     Capitalization and Voting Rights. As of the Effective Date, the Company
is authorized to issue 100,000,000 shares of Common Stock, of which 6,631,308
shares are issued and outstanding, and 10,000,000 shares of preferred stock,
none of which are issued or outstanding, nor have any of the terms or
preferences thereof been designated. All issued and outstanding shares of Common
Stock of the Company have been validly issued, fully paid and nonassessable.
Except as set forth herein or in the Company SEC Documents, there are no
(i) outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company, or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company or any subsidiary is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company or any subsidiary, other than options to purchase up to 264,360 and
1,481,451 shares of Common Stock granted to directors, employees and service
providers of the Company pursuant to its 2011 Stock Option Plan and 2016 Omnibus
Incentive Plan, respectively, and warrants to purchase up to 3,497,099 shares of
Common Stock as of March 31, 2020; or (ii) obligations of the Company to
purchase redeem or otherwise acquire any of its outstanding capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. Except as disclosed in the Company SEC Documents, there are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities or the shares of Common Stock to be issued upon
exercise of the Warrants (the “Warrant Shares” and, collectively with the
Shares, the “Purchased Shares”). Except as disclosed in the Company SEC
Documents and as otherwise required by law, there are no restrictions upon the
voting or transfer of any of the shares of capital stock of the Company pursuant
to the Charter Documents or other governing documents or any agreement or other
instruments to which the Company is a party or by which the Company is bound.
The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

 

3.3     Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors, and stockholders necessary for the
authorization, execution and delivery of this Agreement has been taken. The
Company has the requisite corporate power to enter into this Agreement and carry
out and perform its obligations under the terms of this Agreement. The Company
has the requisite corporate power to issue and sell the Securities. This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Investors, this Agreement will be a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

3.4     No Conflict; Governmental Consents.

 

 

2

--------------------------------------------------------------------------------

 

 

(a)     The execution and delivery by the Company of the Transaction Documents,
the issuance and sale of the Securities (including, when issued, the Warrant
Shares) and the consummation of the other transactions contemplated hereby or
thereby do not and will not (i) result in the violation of any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound including, without
limitation, all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect,
(ii) conflict with or violate any provision of the Charter Documents, and (iii)
conflict with, or result in a material breach or violation of, any of the terms
or provisions of, or constitute (with or without due notice or lapse of time or
both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
is a party or is bound or to which its properties or assets is subject, nor
result in the creation or imposition of any encumbrances upon any of its
properties or assets, except in each case as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(b)     No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Securities
(including, when issued, the Warrant Shares) by the Company pursuant to this
Agreement, other than such as have been made or obtained and that remain in full
force and effect, and except for post-sale filings as may be required to be made
with the SEC, Financial Industry Regulatory Authority (“FINRA”) and with any
state or foreign blue sky or securities regulatory authority, all of which will
be filed on a timely basis.

 

3.5     SEC Filings; Financial Statements. The consolidated financial statements
contained in each report, registration statement and definitive proxy statement
filed by the Company with the Securities and Exchange Commission (the “SEC,” and
the documents, the “Company SEC Documents”): (i) complied as to form in all
material respects with the published rules and regulations of the SEC applicable
thereto and were timely filed; (ii) the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; (iii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered (“GAAP”), except as may be indicated in the notes to such financial
statements and (in the case of unaudited statements) as permitted by Form 10-Q
of the SEC, and except that unaudited financial statements may not contain
footnotes and are subject to year-end audit adjustments; and (iv) fairly present
the consolidated financial position of the Company and its subsidiaries as of
the respective dates thereof and the consolidated results of operations cash
flows and the changes in stockholders’ equity of the Company and its
subsidiaries for the periods covered thereby. Except as set forth in the
financial statements included in the Company SEC Documents, neither the Company
nor its subsidiaries has any liabilities, contingent or otherwise, other than
liabilities incurred in the ordinary course of business subsequent to the fiscal
year or quarter covered by the Company’s most recent filed periodic report on
Form 10-K or Form 10-Q (the “Last Reported Period”), and liabilities of the type
not required under generally accepted accounting principles to be reflected in
such financial statements. Such liabilities incurred subsequent to the Last
Reported Period, are not, in the aggregate, material to the financial condition
or operating results of the Company and its subsidiaries, taken as a whole.

 

3.6     Disclosure Controls and Internal Controls.

 

(a)     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that are (i) are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the Company’s

 

3

--------------------------------------------------------------------------------

 

 

principal executive officer and its principal financial officer by others within
those entities particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; and (ii) provide for the
periodic evaluation of the effectiveness of such disclosure controls and
procedures as of the end of the period covered by the Company’s most recent
annual or quarterly report filed with the SEC.

 

(b)     The Company maintains a systems of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorizations;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (c)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the Company SEC
Documents, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls that could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.

 

3.7     Licenses; Permits. Except as set forth in the Company SEC Documents, the
Company has sufficient licenses, permits and other governmental authorizations
required for the conduct of its business or ownership of properties and is in
compliance therewith, except to the extent the failure to comply would not
result in a Material Adverse Effect. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the Company SEC Documents, except where the failure to possess such permits
could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

3.8     Litigation. Except as set forth in the Company SEC Documents, there is
no action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company. Neither the Company nor any
subsidiary is subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

3.9     Contracts. Except for matters described in the Company SEC Documents
that are not reasonably likely to have a Material Adverse Effect and those
contracts that are substantially or fully performed or expired by their terms,
the contracts listed as exhibits to or described in the Company SEC Documents
that are material to the Company or any of its subsidiaries and all amendments
thereto, are in full force and effect on the date hereof, and, except for
Company payment obligations thereunder, neither the Company nor, to the Company’
knowledge, any other party to such contracts is in material breach of or default
under any of such contracts. The Company has no contracts or agreements that
would constitute a material contract as such term is defined in Item 601(b) of
Regulation S-K, except for such contracts or agreements that are filed as
exhibits to or described in the Company SEC Documents.

 

3.10     Intellectual Property.

 

(a)     The Company has ownership or license or legal right to use all patent,
copyright, trade secret, know-how trademark, trade name customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
(collectively “Intellectual Property”). All of such patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other

 

4

--------------------------------------------------------------------------------

 

 

jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and all such jurisdictions.

 

(b)     The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries ownership of all material Intellectual
Property with respect to their products and technology.

 

(c)     To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property rights of any other person, except where such infringement would not
have a Material Adverse Effect. No proceeding charging the Company with
infringement of any adversely held Intellectual Property has been filed to the
knowledge of the Company.

 

(d)     No proceedings have been instituted or pending or, to the knowledge of
the Company, threatened, which challenge the rights of the Company to the use of
the Intellectual Property. The Company has the right to use, free and clear of
material claims or rights of other persons, all of its customer lists, designs,
computer software, systems, data compilations, and other information that are
required for its products or its business as presently conducted. Neither the
Company nor any subsidiary is making unauthorized use of any confidential
information or trade secrets of any person. The activities of any of the
employees on behalf of the Company or of any subsidiary do not violate any
agreements or arrangements between such employees and third parties are related
to confidential information or trade secrets of third parties or that restrict
any such employee’s engagement in business activity of any nature.

 

(e)     Except as described in the Company SEC Documents, all licenses or other
agreements under which (i) the Company or any subsidiary employs rights in
Intellectual Property, or (ii) the Company or any subsidiary has granted rights
to others in Intellectual Property owned or licensed by the Company or any
subsidiary are in full force and effect, and there is no default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default by the Company or such subsidiary) by the Company or any
subsidiary with respect thereto.

 

3.11     Employees. The Company is not a party to any collective bargaining
agreement and does not employ any member of a union. The Company believes that
its relations with its employees are good. Except as previously disclosed in the
Company SEC Documents, no executive officer of the Company (as defined in Rule
501(f) of the Securities Act) has retired, resigned or been terminated from that
position or otherwise terminate such officer’s employment with the Company. No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters. The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

3.12     Obligations to Related Parties. To the knowledge of the Company, except
for matters described in the Company SEC Documents, no transaction has occurred
between or among the Company or any of its affiliates (including, without
limitation, any of its subsidiaries), officers or directors or any affiliate or
affiliates of any such affiliate officer or director that with the passage of
time will be required to be disclosed pursuant to Section 13, 14 or 15(d) of the
Exchange Act.

 

5

--------------------------------------------------------------------------------

 

 

3.13     No Material Changes. Except as disclosed in the Company SEC Documents,
since the last day of the Last Reported Period, there has been no material
adverse change in the assets, liabilities, business, properties, operations,
financial condition or results of operations of the Company and its
subsidiaries, taken as a whole. Since last day of the Last Reported Period, the
Company has not declared or paid any dividend or distribution or its capital
stock.

 

3.14     No General Solicitation or Advertising. None of the Company, any of its
affiliates, and any person acting on their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the
Securities.

 

3.15     No Integrated Offering. Assuming the accuracy of the Investors
representations and warranties set forth in Article IV hereunder, none of the
Company, any of its affiliates, and any person acting on its behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

 

3.16     Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Charter Documents or the laws of its state of
incorporation that is or could become applicable to an Investor as a result of
an Investor and the Company fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Investor’s ownership of the Securities.

 

3.17     Registration Rights. Except as disclosed in the Company SEC Documents
and as set forth in this Agreement, no person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.

 

3.18     Trading Matters. Our common stock is quoted on the OTCQB Venture Market
operated by OTC Markets Group, Inc. (“OTCQB”) under the ticker symbol “SNBP.”
The Company has not taken any action designed to, or which to its knowledge is
likely to have the effect of, preclude, or otherwise jeopardize, the eligibility
of the Common Stock for quotation on the over-the-counter markets. The Company
does not have any reasonable basis to believe that the Common Stock is the
subject of removal from the OTCQB Venture Market or suspension of quotation or
eligibility for quotation on the over-the-counter markets (or hearings or any
similar process related thereto).

 

3.19     Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

 

3.20     Brokers. Other than Craig Hallum Capital Group LLC, the Company has not
engaged any brokers, finders, or agents with respect to the transaction
contemplated by this Agreement and no [other] broker, finder or agent is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Company’s issuance of the Securities.

 

6

--------------------------------------------------------------------------------

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

Each Investor, for itself and for no other Investor, hereby represents, warrants
and covenants to the Company as follows as of the date Effective Date:

 

4.1     Organization; Authority. Such Investor is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Investor of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Investor. Each Transaction Document to which it is a party has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except:
(a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. The Investor has all requisite
authority (and in the case of an individual, the capacity) to purchase the
Securities, enter into this Agreement and to perform all the obligations
required to be performed by the Investor hereunder, and such purchase will not
contravene any law, rule, regulation or order binding on the Investor or any
investment guideline or restriction applicable to the Investor.

 

4.2     Investor Status. Such Investor is an “accredited investor” as such term
is defined in Rule 501(a) of the rules and regulations promulgated under the
Securities Act. The Investor agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Securities. The Investor acknowledges that the Investor
has completed the signature page to this Agreement and that the information
contained therein is complete and accurate as of the Effective Date and does not
contain any misrepresentation or material omission.

 

4.3     Residency. Such Investor is a resident of or organized under the laws of
the state set forth beneath such Investor’s name on the signature page attached
hereto, and its principal place of operations, if any, is in the state set forth
beneath such Investor’s name on the signature page attached hereto.

 

4.4     Experience of Investor; Due Diligence. Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities. Such
Investor has, in connection with its decision to purchase the Securities, relied
only upon the representations and warranties contained herein and the
information contained in the Company SEC Documents. Further, such Investor has
had such opportunity to obtain additional information and to ask questions of,
and receive answers from, the Company, concerning the terms and conditions of
the investment and the business and affairs of the Company, as the Investor
considers necessary in order to form an investment decision.

 

4.5     Prior Pre-Existing Relationship; No General Solicitation or Advertising.
Such Investor hereby represents that (a) such Investor was contacted regarding
the sale of the Securities by the Company (or another person whom such Investor
believed to be an authorized agent or representative thereof) with whom such
Investor had a prior substantial pre-existing relationship and (b) such Investor
did not learn of the offering of the Securities by means of any form of general
solicitation or general advertising, and in connection therewith, such Investor
did not (i) receive or review any advertisement, article, notice or other

 

7

--------------------------------------------------------------------------------

 

 

communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or
(ii) attend any seminar meeting or industry investor conference whose attendees
were invited by any general solicitation or general advertising.

 

4.6     Transfer Restrictions; Legends. Such Investor hereby acknowledges that
the sale of the Securities hereunder have not been reviewed by the SEC nor any
state regulatory authority since the transactions contemplated hereunder are
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Section 4(a)(2) of the Securities Act and Rule
506(b) of Regulation D. Such Investor understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available. Such Investor hereby
consents to the placement of a legend on any certificate or other document
evidencing the Securities (including, when issued, the Warrant Shares), that
such securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. Such Investor
is aware that each certificate representing the Securities will be endorsed with
the following legend until the earlier of (1) in the case of the Shares and
Warrant Shares, such date as the Shares or Warrant Shares, as the case may be,
have been registered for resale by the Investor or (2) the date the Shares, the
Warrants or the Warrant Shares, as the case may be, are eligible for sale under
Rule 144 under the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

4.7     Investment Intent. Such Investor hereby represents that such Investor is
purchasing the Securities for such Investor’s own account for investment and not
with a view toward the resale or distribution to others; provided, however, that
nothing contained herein shall constitute an agreement by such Investor to hold
the Securities for any particular length of time and the Company acknowledges
that such Investor shall at all times retain the right to dispose of its
property as it may determine in its sole discretion, subject to any restrictions
imposed by applicable law. Such Investor, if an entity, further represents that
it was not formed for the purpose of purchasing the Securities.

 

4.8     No Investment, Tax or Legal Advice. Each Investor understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

8

--------------------------------------------------------------------------------

 

 

4.9     No Public Disclosures. Such Investor hereby agrees not to issue any
public statement with respect to the transactions contemplated by this
Agreement, such Investor’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company, without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.

 

4.10     Confidentiality; Non-Public Information. Such Investor hereby
acknowledges that certain of the information contained in the Transaction
Documents or otherwise made available to such Investor may be confidential and
non-public and agrees that the portion of such information that is confidential
shall be kept in confidence by such Investor and neither used by such Investor
for such Investor’s personal benefit (other than in connection with the terms of
this Agreement) nor disclosed to any third party for any reason; provided,
however, that (a) such Investor may disclose such information to its affiliates
and advisors who may have a need for such information in connection with
providing advice to such Investor with respect to its investment in the Company
so long as such affiliates and advisors have an obligation of confidentiality,
and (b) this obligation shall not apply to any such information that (i) is part
of the public knowledge or literature and readily accessible at the date hereof,
(ii) becomes part of the public knowledge or literature and readily accessible
by publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company). Such Investor hereby
acknowledges that certain information concerning the matters that are the
subject matter of this Agreement may constitute material non-public information
under U.S. federal securities laws, and that U.S. federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company. Accordingly, until such time as any material non-public
information that has been received by the Investor has been adequately
disseminated to the public, such Investor agrees that such Investor will not
purchase or sell any securities of the Company on any trading market or
otherwise, or communicate such information to any other person.

 

4.11     Short Sales and Confidentiality Prior to Date Hereof. Other than the
transaction contemplated hereunder, such Investor hereby represents that such
Investor has not, directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with such Investor, executed any disposition,
including Short Sales (as such term is defined in Rule 200 of Regulation SHO
under the Exchange Act), in the securities of the Company during the period
commencing from the time that such Investor first received written or oral
notice of the transactions contemplated by this Agreement from the Company or
any other person setting forth the material terms of the transactions
contemplated hereunder or this Agreement until the date hereof. Such Investor
shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as such term is defined in Rule 200 of
Regulation SHO under the Exchange Act) during the period from the date hereof
until such time as (a) the transactions contemplated by this Agreement are first
publicly announced or (b) this Agreement is terminated. Notwithstanding the
foregoing, in the case of an Investor that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Investor’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s assets, the representations and covenants set forth in this
Section 4.11 shall only apply with respect to the portion of assets managed by
the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other persons party to this
Agreement, such Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

9

--------------------------------------------------------------------------------

 

 

4.12     No Broker Fees. The Investor has not engaged any brokers, finders, or
agents, and the Investor has not incurred, and neither the Investor nor the
Company will incur, directly or indirectly, as a result of any action taken by
the Investor, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement.

 

ARTICLE V
COVENANTS

 

5.1     Reservation of Shares. The Company shall, at all times, reserve for
issuance out of its authorized and unissued shares of Common Stock, such number
of shares of Common Stock as can reasonably be anticipated to be required for
issuance under this Agreement.

 

5.2     Financial Information. In the event the Company is no longer subject to
the reporting requirements of the Exchange Act, the Company will deliver to the
Investors within 45 days after the end of each fiscal quarter other than the
Company’s fourth fiscal quarter and 90 days after the end of the Company’s
fiscal year, the financial statements of the Company, prepared in accordance
with United States generally accepted accounting principles (subject to the
absence of footnotes and normal year-end adjustments for quarterly financial
statements), consistently applied, and audited by the Company’s independent
public accountants in the case of year-end financial statements.

 

5.3     Corporate Existence. The Company will maintain its corporate existence
in good standing. The Company will use commercially reasonable efforts to
conduct its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where the failure to comply with such laws, rules and
regulations would not have a Material Adverse Effect.

 

5.4     Compliance. Each Investor agrees to comply with all applicable laws and
regulations in effect in any jurisdiction in which the Investor purchases or
sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which the Investor is subject or in which the Investor makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

ARTICLE VI
ADDITIONAL RESTRICTIONS ON SALE; LOCK-UP

 

Each holder of Purchased Shares agrees that in connection with any registered
offering of the Common Stock or other equity securities of the Company, and upon
the request of the managing underwriter in such offering, such holder shall not,
without the prior written consent of such managing underwriter, during the
period commencing on the effective date of such registration and ending on the
date specified by such managing underwriter (such period not to exceed 180
days), (a) offer, pledge, sell, contract to sell, grant any option or contract
to purchase, purchase any option or contract to sell, hedge the beneficial
ownership of or otherwise dispose of, directly or indirectly, any shares of
Common Stock or any securities convertible into, exercisable for or exchangeable
for shares of Common Stock held immediately before the effectiveness of the
registration statement for such offering/(whether such shares or any such
securities are then owned by the holder or are thereafter acquired), or (b)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing provisions of this Article VI shall not apply to sales
of Purchased Shares to be included in such offering (if any), and shall be
applicable to the holders of Purchased Shares only if all officers and directors
of the Company and all stockholders owning more than 10% of the Company’s
outstanding Common Stock are subject to the same

 

10

--------------------------------------------------------------------------------

 

 

restrictions. Each holder of Purchased Shares agrees to execute and deliver such
other agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto. Notwithstanding anything to the contrary contained
in this Article VI, each holder of Purchased Shares shall be released, pro rata,
from any lock-up agreement entered into pursuant to this Article VI in the event
and to the extent that the managing underwriter or the Company permit any
discretionary waiver or termination of the restrictions of any lock-up agreement
pertaining to any officer, director or holder of greater than 10% of the
outstanding Common Stock. Nothing in this Article VI shall entitle any holder to
participation in any future offering of Company securities or registration
thereof.

 

ARTICLE VII
MISCELLANEOUS

 

7.1     Fees and Expenses. Each party shall pay the fees and expenses of its
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Investors.

 

7.2     Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters.

 

7.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
time) on any Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York time) on any Business
Day, (c) the second (2nd) Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto unless the dispatching party has received a written communication from
the receiving party establishing a new address prior to dispatch. For the
purposes of this Agreement, the term “Business Day” shall mean any day except
any Saturday, any Sunday, any day which is a federal legal holiday in the United
States or any day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.

 

7.4     Amendments; Waivers. Except as otherwise provided herein, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and Investors holding a
majority of the Common Stock issued pursuant to this Agreement, including shares
then issued pursuant to the valid exercise of Warrants. Any amendment or waiver
effected in accordance with this Section 7.4 shall be binding upon any holder of
any Securities purchased under this Agreement (including securities into which
such Securities have been converted), each future holder of all such securities,
and the Company.

 

7.5     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

11

--------------------------------------------------------------------------------

 

 

7.6     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Investor (other than by merger or
disposition of substantially all of its assets). Any Investor may assign any or
all of its rights under this Agreement to any person to whom such Investor
assigns or transfers any Securities, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Investors.”

 

7.7     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

7.8     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to conflict of laws principles thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Minneapolis, Minnesota. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Minneapolis,
Minnesota for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

7.9       Survival. The representations and warranties contained herein shall
survive the delivery of the Securities for the applicable statute of
limitations.

 

7.10     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

7.11     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that

 

12

--------------------------------------------------------------------------------

 

 

contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

7.12     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity or security, if requested. The applicant for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of such replacement Securities.

 

7.13     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

7.14     Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

7.15     Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Investors with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Investors.

 

7.16     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

13

--------------------------------------------------------------------------------

 

 

7.17     Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement

 

7.18     Waiver of Conflicts. Each party to this Agreement acknowledges that
Faegre Drinker Biddle & Reath LLP (“Faegre Drinker”), counsel for the Company,
has in the past performed and may continue to perform legal services for certain
of the Investors in matters unrelated to the transactions described in this
Agreement, including the representation of such Investors in financings and
other matters. Accordingly, each party to this Agreement hereby (a) acknowledges
that they have had an opportunity to ask for information relevant to this
disclosure; and (b) gives its informed consent to Faegre Drinker’s
representation of certain of the Investors in such unrelated matters and to
Faegre Drinker’s representation of the Company in connection with this Agreement
and the transactions contemplated hereby.

 

7.19     WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

[Signature pages follow]

 

 

 

14

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

SUN BIOPHARMA, Inc.

 

Address for Notice:

712 Vista Blvd., #305

Waconia, MN 55387

Attn: Chief Executive Officer

By:

     

Name:

     

Title:

     

 

With a copy to (which shall not constitute notice):

 

Faegre Drinker Biddle & Reath LLP

90 South Seventh Street

2200 Wells Fargo Center

Minneapolis, MN 55402-3901

Fax: (612) 766-1600

Attention: W. Morgan Burns

 

 

 

[Company Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

 

Investor (Natural Person(s)):

 

 

 

Aggregate Purchase Price:                     $                 .00
Shares of Common Stock Purchased:                        .0
Shares Underlying Warrants Purchased:                    .0

 

The Securities will be held as follows (check one):

☐  Individual Ownership

☐  Community Property

☐  Joint Tenancy with Right of Survivorship (JTWROS)

(both parties must sign)

☐  Tenants in Common
☐  Other (please describe):                                       

Signature(s):                                                                 

 

Name(s):                                                                       

 

 

Address:                                                                        

                                                                    
                   

Email:       
                                                                     

Phone:                                               
                             

 

U.S. Taxpayer ID(s):                                               

   

Mark all that are applicable:

 

☐ Investor is an individual with a net worth, or a joint net worth together with
his or her spouse, in excess of $1,000,000.

 

☐ Investor is an individual that had an individual income in excess of $200,000
in each of the prior two years and reasonably expects an income in excess of
$200,000 in the current year or an individual that had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.

 

☐ Investor is a director or executive officer of the Company.

 

UNITED STATES TAXABLE INVESTORS ONLY

 

Under penalty of perjury, by signature above, each Investor signatory certifies
that (a) the Social Security Number(s) or Taxpayer ID Number(s) shown above are
the true, correct and complete Social Security Number(s) or Taxpayer ID
Number(s) for the Investor and (b) the Investor is not subject to backup
withholding because: (i) Investor is exempt from backup withholding;
(ii) Investor has not been notified by the Internal Revenue Service (the “IRS”)
that Investor is subject to backup withholding; or (iii) the IRS has notified
Investor that Investor is no longer subject to backup withholding.

 

 

 

--------------------------------------------------------------------------------

[Investor Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

 

Investor (Entity Name):

 

 

 

Aggregate Purchase Price:                     $                 .00
Shares of Common Stock Purchased:                        .0
Shares Underlying Warrants Purchased:                    .0

 

The Securities will be held as follows (check one):

☐ Corporation

☐ Trust

☐ Limited Liability Company

☐ Partnership
☐ Other (please describe):                                      

By:                                                                 

Name:                                                                

Title:                                                                   

 

Address:                                                                       

                                                                             
         

Email:                          
                                                  

Phone:                             
                                              

 

U.S. Taxpayer ID(s):                                               

       

Mark all that are applicable:

 

☐  Investor is an entity all of whose members are either (a) individuals with a
net worth, or a joint net worth together with the individual’s spouse, in excess
of $1,000,000, (b) individuals that had an individual income in excess of
$200,000 in each of the prior two years and reasonably expect an income in
excess of $200,000 in the current year or (c) individuals that had with the
individual’s spouse joint income in excess of $300,000 in each of the prior two
years and reasonably expect joint income in excess of $300,000 in the current
year.

 

☐  Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, an investment company
registered under the Investment Company Act of 1940, a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940 or
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐  Investor has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring the securities and is one or more of the following
(check one or more, as appropriate):

 

☐ an organization described in Section 501(c)(3) of the Internal Revenue Code;

 

☐ a corporation;

 

☐ a Massachusetts or similar business trust; or

 

☐ a partnership.

 

☐  Investor is a trust with total assets exceeding $5,000,000 that was not
formed for the specific purpose of acquiring securities and whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
investment in the securities.

 

UNITED STATES TAXABLE INVESTORS ONLY

 

Under penalty of perjury, by signature above, each Investor signatory certifies
that (a) the Taxpayer ID Number(s) shown above are the true, correct and
complete Taxpayer ID Number(s) for the Investor and (b) the Investor is not
subject to backup withholding because: (i) Investor is exempt from backup
withholding; (ii) Investor has not been notified by the Internal Revenue Service
(the “IRS”) that Investor is subject to backup withholding; or (iii) the IRS has
notified Investor that Investor is no longer subject to backup withholding.

 

 

[Investor Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

Schedule I

 

 

Investors

 

Name

Common

Shares

Warrant

Shares

Aggregate

Purchase

Price

State of

Residence/
Organization

State of Principal

Place of

Operations

                                                                               
                                                                               
                                                       

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

Form of Warrant

 

(attached)

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

 

Company ACH & Wire Instructions

 

 

To the account of:

Sun BioPharma, Inc.
712 Vista Blvd., #305
Waconia, MN 55387

    Account number: 858000067460     Bank name: Bank of America, N.A.

Bank address:

222 Broadway
New York, NY 10038

 

 

ACH Transfers

Domestic Wire

Transfers

International Wire

Transfers

ABA Routing Number

081904808

026009593

026009593

SWIFT Number

 

 

BOFAUS3N

 

 